Exhibit 10.1

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Agreement”) is made as of June     , 2010, by
and between Kraton Performance Polymers, Inc., a Delaware corporation (the
“Company”), and                      (“Indemnitee”).

RECITALS

WHEREAS, it is essential that the Company retain and attract as directors,
officers and key employees the most capable persons available;

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on directors and officers
liability insurance have made it increasingly difficult for the Company to
attract and retain such persons;

WHEREAS, Indemnitee is (or is being elected as) a director, officer and/or key
employee of the Company and in that capacity is (or will be) performing a
valuable service for the Company;

WHEREAS, Indemnitee does not regard the current protection in place as adequate
under the present circumstances, and may not be willing to serve as an key
employee, officer or director (as applicable) without additional protection, and
the Company desires Indemnitee to serve in such capacity; and

WHEREAS, the Company’s Certificate of Incorporation (the “Charter”) and Bylaws
(the “Bylaws”) contain provisions that require the Company to indemnify its
directors and officers from and against liabilities and expenses they incur in
their capacities as such, and the Bylaws and Section 145 of the General
Corporation Law of the State of Delaware (“DGCL”) provide that they are not
exclusive of any other rights to indemnification and advancement of expenses.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

AGREEMENT

1. Indemnification.

(a) Third Party Actions. The Company (for itself and its direct and indirect
subsidiaries, including, without limitation, Kraton Polymers LLC) shall
indemnify, hold harmless and exonerate Indemnitee in accordance with the
provisions of this Section 1(a) if Indemnitee was or is a party or is threatened
to be made a party to, or is otherwise involved in (including as a witness) any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”) (other than
Proceeding by or in the right of the Company), by reason of the fact that
Indemnitee is or was or has agreed to become a director, officer, employee or
agent of the Company, or is or was serving or has agreed



--------------------------------------------------------------------------------

to serve at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
or by reason of any action alleged to have been taken or omitted in such
capacity, against expenses (including attorneys’ fees), judgments, fines,
liabilities and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with such Proceeding or any appeal therefrom if Indemnitee acted in
good faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
Proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, in
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal Proceeding, had
reasonable cause to believe that Indemnitee’s conduct was unlawful. For all
purposes of this Agreement, the term “the Company” shall, as the context
reasonably requires, include Kraton Performance Polymers, Inc. and all of its
direct and indirect subsidiaries, including, without limitation, Kraton Polymers
LLC, and the indemnities and protections set forth in this Agreement shall also
apply to any applicable action(s) hereunder that the Indemnitee has undertaken
or may undertake on behalf of any such direct or indirect subsidiary of the
Company.

(b) Actions by or in the Right of the Company. The Company shall indemnify, hold
harmless and exonerate Indemnitee in accordance with the provisions of this
Section 1(b) if Indemnitee was or is a party or is threatened to be made a party
to, or is otherwise involved in (including as a witness) any Proceeding by or in
the right of the Company to procure a judgment in its favor, by reason of the
fact that Indemnitee is or was or has agreed to become a director, officer,
employee or agent of the Company, or is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, or by reason
of any action alleged to have been taken or omitted in such capacity, against
expenses (including attorneys’ fees), judgments, fines, liabilities and amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld) actually and reasonably
incurred by Indemnitee or on his or her behalf in connection with such
Proceeding or any appeal therefrom if Indemnitee acted in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; except that, (1) such indemnification shall be limited
to expenses (including attorney’s fees) actually and reasonably incurred by
Indemnitee in the defense or settlement of such Proceeding and any appeal
therefrom, and (2) no indemnification shall be made in respect of any claim,
issue or matter as to which such Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the Delaware Court of
Chancery or the court in which such Proceeding was brought shall determine on
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Delaware Court of Chancery or such other
court shall deem proper.

(c) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding referred to
in Subsections (a) and (b) of this Section 1 or in defense of any claim, issue
or matter therein (including any



--------------------------------------------------------------------------------

Proceeding by the Company to recover advanced expenses), Indemnitee shall be
indemnified against expenses (including attorneys’ fees) actually and reasonably
incurred by such Indemnitee in connection therewith.

(d) Determination of Conduct. Any indemnification of Indemnitee under
Subsections (a) and (b) of this Section 1 (unless ordered by a court) shall be
made by the Company upon a determination that the indemnification of Indemnitee
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct set forth in Subsections (a) and (b) of this Section 1. Such
determination shall be made (1) by a majority vote of the directors of the
Company who are not parties to such Proceeding (“Disinterested Directors”), even
though less than a quorum, or (2) by a committee of such Disinterested Directors
designated by majority vote of such Disinterested Directors, or (3) if there is
no such Disinterested Directors, or if such Disinterested Directors so direct,
by Independent Counsel in a written opinion, or (4) by the stockholders.
Notwithstanding the foregoing, Indemnitee shall be entitled to contest any
determination as to Indemnitee’s standard of conduct set forth in Subsections
(a) and (b) of this Section 1 by petitioning the Delaware Court of Chancery.

For purposes of this Agreement, “Independent Counsel” shall mean a law firm or a
member of a law firm with significant experience in matters of corporation law
and neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements); or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(e) Selection of Independent Counsel. If the determination that the
indemnification of Indemnitee is proper is to be made by Independent Counsel
pursuant to Subsection (d) of this Section 1, Independent Counsel shall be
selected jointly by Indemnitee and the Company. In the event Indemnitee and the
Company cannot agree on the selection of Independent Counsel, either party may
petition the Delaware Court of Chancery to resolve the issue or to make its own
provisions for the selection of Independent Counsel. The Company shall pay any
and all reasonable fees and expenses of Independent Counsel incurred in
connection with acting pursuant to Section 1(d) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this
Subsection (e), regardless of the manner in which Independent Counsel was
selected or appointed.

2. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. Expenses (including attorney’s fees) incurred by
Indemnitee in defending any Proceeding, if Indemnitee reasonably believes that
he is entitled to indemnification pursuant to Subsection (a) or (b) of Section 1
hereof, shall be paid by the Company in advance of the final disposition of such
Proceeding; provided, that, such advancement of expenses (including attorney’s
fees) incurred by Indemnitee shall only be made upon receipt of an undertaking
by or on behalf of Indemnitee to repay such amount if it shall ultimately be
determined by a final non-appealable judicial decision that such person is not
entitled to be indemnified by the Company as provided in this Agreement (the
“Undertaking”).



--------------------------------------------------------------------------------

(b) Notice and Cooperation by Indemnitee. Indemnitee shall give the Company a
notice in writing as soon as practicable of any Proceeding involving Indemnitee
as a party or a participant (as a witness or otherwise) for which
indemnification will or could be sought under this Agreement. Any request for
indemnification or advancement of expenses (including attorney’s fees) by
Indemnitee shall be made in writing to the Company. Such written request(s) may
be delivered from time to time and at such time(s) as Indemnitee deems
appropriate in his or her sole discretion. In addition, Indemnitee shall
cooperate with, and provide such information to, the Company as it may
reasonably require and as shall be within Indemnitee’s power. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement, or otherwise.

(c) Procedure. Any indemnification and advancement of expenses determined proper
in accordance with Sections 1 or 2 hereof shall be made promptly, and in any
event no later than thirty (30) days, upon the receipt of written request of
Indemnitee. If a determination by the Company that Indemnitee is entitled to
indemnification pursuant to Section 1(d) is required, and the Company fails to
respond within thirty (30) days to a written request for indemnity, the Company
shall be deemed to have approved such request. If the Company denies a written
request for indemnity or advancement of expenses, in whole or in part, or if
payment in full pursuant to such written request is not made within thirty
(30) days, Indemnitee may, but need not, at any time thereafter bring an action
against the Company to recover the unpaid amount of the claim and, subject to
Section 12 hereof, Indemnitee shall also be entitled to be paid for the expenses
(including attorneys’ fees) in connection with such action. It shall be a
defense to any such Proceeding (other than an action brought to enforce a claim
for advancement of expenses under Subsection (a) of this Section 2, where the
Undertaking has been received by the Company) that Indemnitee has not met the
applicable standard of conduct set forth in Sections 1(a) and 1(b), but the
burden of proving such defense shall be on the Company. Neither the failure of
the Company, including the Company’s Board of Directors (the “Board”),
Disinterested Directors, Independent Counsel and stockholders, to have made a
determination pursuant to Section 1(d) prior to the commencement of such action,
nor the fact that there has been an actual determination by the Company,
including the Board, Disinterested Directors, Independent Counsel and
stockholders, pursuant to Section 1(d) that Indemnitee has not met the
applicable standard of conduct set forth in Sections 1(a) and 1(b), shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct set forth in Sections 1(a) and 1(b).

(d) Assumption of Defense. In the event the Company shall be obligated under
Section 2(a) hereof to pay the expenses of any Proceeding involving Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee (such approval not to be
unreasonably withheld), upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that (i) Indemnitee shall have the right to employ his or her counsel
in any such Proceeding at



--------------------------------------------------------------------------------

Indemnitee’s expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, (B) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company. Under no circumstance shall the Company settle any
Proceeding (in whole or in part) if such settlement would impose any expense,
judgment, fine, penalty or limitation on Indemnitee without Indemnitee’s prior
written consent.

3. Additional Indemnification Rights; Nonexclusivity.

(a) Additional Indemnification Rights. Notwithstanding any other provision of
this Agreement, the Company hereby agrees to indemnify Indemnitee against any
expenses (including attorneys’ fees), judgments, fines, liabilities and amounts
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld) actually and reasonably
incurred by Indemnitee or on his or her behalf in relation to or in connection
with Indemnitee acting as a director, officer, employee or agent of the Company,
or as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise at the request of the
Company, or by reason of any action alleged to have been taken or omitted in
such capacity, to the fullest extent permitted by DGCL and other applicable
laws, notwithstanding the fact that such indemnification is not specifically
authorized by the other provisions of this Agreement, the Charter or the Bylaws.
In the event of any change in DGCL or any applicable law which narrows the right
of a Delaware corporation to indemnify Indemnitee, such changes, to the extent
not otherwise required by such law to be applied to this Agreement, shall have
no effect on this Agreement or the parties’ rights and obligations hereunder.

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may otherwise be entitled
under the Charter, the Bylaws, any agreement, any vote of stockholders or
Disinterested Directors, DGCL or other applicable laws.

4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses (including attorneys’ fees), judgments, fines or amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee in connection with any Proceeding, but not for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or amounts paid in settlement to which
Indemnitee is entitled.

5. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated to indemnify, hold harmless, exonerate or advance
expenses (including attorney’s fees) to Indemnitee pursuant to the terms of this
Agreement:

(a) in connection with any claim made against Indemnitee for which payment has
actually been received by or on behalf of Indemnitee under any insurance policy
or other indemnity provision, except with respect to any excess beyond the
amount actually received under any insurance policy, contract, agreement, other
indemnity provision or otherwise;



--------------------------------------------------------------------------------

(b) in connection with any claim made against Indemnitee for an accounting of
profits made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of state statutory law
or common law; or

(c) in connection with any Proceeding (or part thereof) initiated by Indemnitee,
unless the Proceeding (or part thereof) has been authorized in advance by the
Board (other than Proceedings initiated by Indemnitee to enforce a right to
indemnification or advancement of expenses).

6. Officer and Director Liability Insurance. The Company shall purchase and
maintain a policy or policies of insurance with reputable insurance companies on
behalf of any person who is or was or has agreed to become a director, officer,
employee or agent of the Company, or is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against any
liability asserted against such person and incurred by such person or on such
person’s behalf in any such capacity, or arising out of such person’s status as
such (“D&O Insurance”), whether or not the Company would have the power to
indemnify him or her against such liability under this Agreement. If, at the
time the Company receives notice from any source of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), the Company
has D&O Insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

7. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to take or not take any act in violation of
any applicable law. The Company shall not be in breach of this Agreement if,
pursuant to court order, it is prohibited from performing its obligations
hereunder. The provisions of this Agreement shall be severable as provided in
this Section 7. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the fullest extent permitted by DGCL and other applicable laws, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

8. Construction of Certain Phrases. For purposes of this Agreement, references
to the “Company” shall include any constituent corporation (including any
constituent of a constituent) absorbed by purchase, consolidation, merger or
otherwise which, if its separate existence had continued, would have had power
and authority to indemnify its directors, officers, employees or agents, so that
if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation, or a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise at the
request of such constituent corporation, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.



--------------------------------------------------------------------------------

9. Duration of Agreement. This Agreement shall be deemed to be effective as of
the commencement date of Indemnitee’s service as a director, officer, employee
or agent of the Company, or as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise at the
request of the Company, and shall continue thereafter so long as Indemnitee may
be subject to any possible Proceeding (including any rights of appeal thereto
and any Proceeding commenced by Indemnitee pursuant to Section 1(d) of this
Agreement) by reason of his or her service as a director, officer, employee or
agent of the Company, or as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise at the
request of the Company, whether or not Indemnitee is acting in any such capacity
at the time any liability or expense is incurred for which indemnification can
be provided under this Agreement.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original but all of which together shall
constitute one and the same Agreement.

11. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns.

12. Attorneys’ Fees. In the event that any action, suit or proceeding is
instituted by Indemnitee under this Agreement to enforce or interpret any of the
terms hereof, Indemnitee shall be entitled to be paid all court costs and
expenses (including attorneys’ fees), incurred by Indemnitee with respect to
such action, unless as a part of such action, suit or proceeding the court of
competent jurisdiction determines that each material assertion made by
Indemnitee as a basis for such action, suit or proceeding was not made in good
faith or was frivolous. In the event of an action instituted by or in the name
of the Company under this Agreement or to enforce or interpret any of the terms
of this Agreement, Indemnitee shall be entitled to be paid all court costs and
expenses (including attorneys’ fees) incurred by Indemnitee in defense of such
action (including with respect to Indemnitee’s counterclaims and cross-claims
made in such action), unless as a part of such action the court of competent
jurisdiction determines that each material defense asserted by Indemnitee was
not made in good faith or was frivolous.

13. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third (3rd) business day after the date on which it is so mailed:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.



--------------------------------------------------------------------------------

  (b) If to the Company to:

Kraton Performance Polymers, Inc.

Legal Department

15710 John F. Kennedy Blvd.

Suite 300

Houston, TX 77032

14. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action, suit or proceeding which arises out of
or relates to this Agreement and agree that any action, suit or proceeding
instituted under this Agreement shall be brought only in the state courts of the
State of Delaware.

15. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware.

16. Modification. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof; provided, however,
that notwithstanding any other provision of this Agreement, including, without
limitation, Section 5(a), nothing herein shall be deemed to amend, modify or
supersede the provisions of (i) that certain Letter Agreement dated as of
September 21, 2009 by and among J. P. Morgan Partners (BHCA), L.P. and the
Company (fka Polymer Holdings LLC) together with certain of its affiliated
entities as to “Advancement and Indemnification Rights” (the “BHCA Letter
Agreement”) and (ii) that certain Letter Agreement dated as of September 21,
2009 by and among TPG Capital, L.P. and the Company (fka Polymer Holdings LLC)
together with certain of its affiliated entities as to “Advancement and
Indemnification Rights” (the TPG Letter Agreement,” and together with the BHCA
Letter Agreement, the “Letter Agreements”), which Letter Agreements shall remain
in full force and effect. All prior negotiations, agreements and understandings
between the parties with respect hereto are superseded hereby. This Agreement
may not be modified or amended except by an instrument in writing signed by or
on behalf of the parties hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

KRATON PERFORMANCE POLYMERS, INC. By:  

 

  Name:  

 

  Title:  

 

Agreed and accepted as of the date hereof:

 

INDEMNITEE

 

 

 

 

(address)